Exhibit Debt Resolve Closes Financing Round Online Debt Resolution Services Provider Completes Initial Restructuring Tarrytown, New York (October 20, 2009) – Debt Resolve, Inc. (Pink Sheets: DRSV, the “Company”), provider of the proprietary DebtResolve® online debt resolution software to major banks and other businesses with large consumer debt portfolios, has announced the completion of a non-brokered private financing round raising According to David Rainey, President and Interim CEO of Debt Resolve, “This financing round has enabled Debt Resolve to significantly restructure our balance sheet and initiate software upgrades to our system.We are on plan with our 2009 goals as outlined in our October 8, 2009 press release. Lenders and consumers are actively seeking solutions offered by companies like Debt Resolve, and the work we have done this year will help enable us to meet that demand.” On October 8, 2009, the Company had announced a successful initial restructuring of its balance sheet, reducing approximately 41% of the liabilities of continuing operations. About Debt Resolve, Inc. The
